Case: 2:17-cv-00558-EAS-CMV Doc #: 107 Filed: 04/30/19 Page: 1 of 7 PAGEID #: 1070




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION AT COLUMBUS


 THERESA BROWN, individually and as a
 representative of a class of participants and
 beneficiaries on behalf of the Andrus             Judge Algenon L. Marbley
 Wagstaff PC 401(k) Profit Sharing Plan and
 all other similarly situated individual account   Magistrate Judge Chelsey M. Vascura
 retirement plans,
                                                   Civil Action No. 2:17-cv-558-ALM-CMV
                 Plaintiff,

 v.

 NATIONWIDE LIFE INSURANCE
 COMPANY, et al.

 -and-

 ANDRUS WAGSTAFF, PC, individually
 and on behalf of a class of others similarly
 situated,

                 Defendants.


      DEFENDANTS NATIONWIDE LIFE INSURANCE COMPANY’S, NATIONWIDE
               BANK’S, AND NATIONWIDE TRUST COMPANY’S
                         MOTION FOR RECUSAL

         Pursuant to 28 U.S.C. § 455(a), defendants Nationwide Life Insurance Company,

Nationwide Bank, and Nationwide Trust Company, FSB (collectively “Nationwide”) hereby

respectfully move for recusal of the Honorable Algenon Marbley from this proceeding.
Case: 2:17-cv-00558-EAS-CMV Doc #: 107 Filed: 04/30/19 Page: 2 of 7 PAGEID #: 1071



                                                 Respectfully submitted,

                                                 /s/ Michael H. Carpenter
                                                 Michael H. Carpenter (0015733)
                                                 Trial Attorney
                                                 Jeffrey A. Lipps (0005541)
                                                 CARPENTER LIPPS & LELAND LLP
                                                 280 Plaza, Suite 1300
                                                 280 North High Street
                                                 Columbus, Ohio 43215
                                                 Telephone: 614-365-4100
                                                 Facsimile: 614-365-9145
                                                 E-mail: Carpenter@CarpenterLipps.com
                                                          Lipps@CarpenterLipps.com

                                                 Attorneys for Defendants Nationwide Life
                                                 Insurance Company, Nationwide Bank, and
                                                 Nationwide Trust Company, FSB
Co-Counsel
Brian D. Boyle (D.C. #419773), admitted pro hac vice
Shannon M. Barrett (D.C. #476866), admitted pro hac vice
O’Melveny & Myers LLP
1625 Eye Street, NW
Washington, D.C. 20006-4001
Telephone: 202-383-5300
Facsimile: 202-383-5414
E-mail: bboyle@omm.com
        sbarrett@omm.com




                                             2
Case: 2:17-cv-00558-EAS-CMV Doc #: 107 Filed: 04/30/19 Page: 3 of 7 PAGEID #: 1072



                                    MEMORANDUM IN SUPPORT

       On April 23, 2019, Judge Marbley advised the parties on the record that in November

2018, he was the victim of an automobile collision caused by a driver whose vehicle was insured

by a Nationwide affiliate. Judge Marbley further advised the parties—and Nationwide has

confirmed through its own claim files—that (1) a Nationwide entity paid a claim by Judge

Marbley for damage to his vehicle, and (2) Judge Marbley has an additional claim for bodily

injury under review for payment by that Nationwide entity. Finally, Judge Marbley granted the

parties until April 30, 2019, to decide whether to move for his recusal based on these facts.

       Upon consideration of the foregoing facts, and with full appreciation for Judge Marbley’s

disclosure of previous and pending payments by Nationwide’s affiliate, Nationwide now

respectfully moves for recusal. As elaborated in greater detail below, Nationwide submits that

where, as here, a judicial officer seeks and obtains payment of money from a party to a

proceeding before him—even when the request is legally justified and otherwise unconnected to

the proceeding—the “impartiality” of the judicial officer “might reasonably be questioned,”

requiring his recusal under § 455(a).

                                           ARGUMENT

       Section 455(a) provides that “[a]ny justice, judge, or magistrate judge of the United

States shall disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” 28 U.S.C. § 455(a). As this Court has previously recognized, that “broad and

objective standard ‘is designed to promote public confidence in the impartiality of the judicial

process by saying, in effect, if there is a reasonable factual basis for doubting the judge’s

impartiality, he should disqualify himself and let another judge preside over the case.’” Novak v.

Farneman, 2:10-CV-768, 2011 WL 4688630, at *2 (S.D. Ohio Sept. 30, 2011) (Marbley, J.)



                                                  3
Case: 2:17-cv-00558-EAS-CMV Doc #: 107 Filed: 04/30/19 Page: 4 of 7 PAGEID #: 1073



(quoting Barksdale v. Emerick, 853 F.2d 1359, 1360 (6th Cir.1988)); see Liljeberg v. Health

Servs. Acquisition Corp., 486 U.S. 847, 849 (1988)). Further, the Model Code of Judicial

Conduct requires a judge to “avoid impropriety and the appearance of impropriety.” ABA

Annotated Model Code of Judicial Conduct, Cannon 2 (2004). Thus, even if the judge and the

parties fully accept the judge’s ability to remain impartial in the case, it is chiefly “the public’s

trust and perception of this Court with which the Court must concern itself.” Novak at *4

(emphasis added).

        The Court’s pending insurance claim presents a troublesome dilemma: Nationwide has

the ultimate authority over how much it will pay Judge Marbley for injuries he claims to have

sustained as a result of an automobile accident with a Nationwide insured and Judge Marbley has

the ultimate authority over the outcome of this case in which claims are asserted against

Nationwide. Nationwide submits that its payment of money to Judge Marbley during these

proceedings could undermine the public’s trust in the proceedings and the public’s perception of

the Court as a wholly impartial, disinterested arbiter of justice. These clouds, moreover, would

arise no matter how the case is ultimately resolved. Even assuming the claims are wholly

justified and paid in full, if Nationwide prevailed, a reasonable member of the public could ask

whether Nationwide’s success was affected in some way (even subconsciously) by the fact that it

made a monetary payment to the judge during the proceeding. Likewise, if Nationwide did not

prevail, a reasonable member of the public could ask whether that outcome was affected in some

way (even subconsciously) by the judge’s desire to avoid any appearance of influence from the

payment or by some dissatisfaction over its handling.

        To be clear, the point is not whether the judge would actually be influenced, positively or

negatively, by Nationwide’s monetary payments. The problem is simply the fact of the payments



                                                   4
Case: 2:17-cv-00558-EAS-CMV Doc #: 107 Filed: 04/30/19 Page: 5 of 7 PAGEID #: 1074



themselves, which would raise reasonable questions in the public mind about the possibility that

they influenced the proceeding. Because § 455(a) focuses on “the objective appearance of

impartiality . . . recusal may be appropriate even when there is no evidence to suggest an actual

lack of impartiality.” Lender v. GEICO General Ins. Co., No. 09-22303, 2013 WL 12059606, at

*1 (S.D. Fl. Jan. 25, 2013) (granting unopposed motion for recusal where court’s career law

clerk was customer of insurer-party before the court and had one claim with insurer

approximately 12 years earlier). So it is here.

                                         CONCLUSION

       For the foregoing reasons, Nationwide respectfully requests that Judge Marbley recuse

himself from this proceeding and that the case be assigned to another judge of the U.S. District

Court for the Southern District of Ohio. Nationwide does so with the utmost respect, and after

considerable reflection upon the circumstances presented. Nationwide would like to reiterate its

appreciation of Your Honor’s presiding over this case to this point and your candor in bringing

the information forming the basis for this Motion to the parties’ attention.

                                                      Respectfully submitted,

                                                      /s/ Michael H. Carpenter
                                                      Michael H. Carpenter (0015733)
                                                      Trial Attorney
                                                      Jeffrey A. Lipps (0005541)
                                                      CARPENTER LIPPS & LELAND LLP
                                                      280 Plaza, Suite 1300
                                                      280 North High Street
                                                      Columbus, Ohio 43215
                                                      Telephone: 614-365-4100
                                                      Facsimile: 614-365-9145




                                                  5
Case: 2:17-cv-00558-EAS-CMV Doc #: 107 Filed: 04/30/19 Page: 6 of 7 PAGEID #: 1075



                                                 E-mail: Carpenter@CarpenterLipps.com
                                                         Lipps@CarpenterLipps.com

                                                 Attorneys for Defendants Nationwide Life
                                                 Insurance Company, Nationwide Bank, and
                                                 Nationwide Trust Company, FSB
Co-Counsel
Brian D. Boyle (D.C. #419773), admitted pro hac vice
Shannon M. Barrett (D.C. #476866), admitted pro hac vice
O’Melveny & Myers LLP
1625 Eye Street, NW
Washington, D.C. 20006-4001
Telephone: 202-383-5300
Facsimile: 202-383-5414
E-mail: bboyle@omm.com
        sbarrett@omm.com




                                             6
Case: 2:17-cv-00558-EAS-CMV Doc #: 107 Filed: 04/30/19 Page: 7 of 7 PAGEID #: 1076



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document

was served on all counsel of record via the Court’s CM/ECF filing system this 30th day of April,

2019.

                                             /s/ Michael H. Carpenter
                                             Trial Attorney for Defendants Nationwide Life
                                             Insurance Company, Nationwide Bank, and
                                             Nationwide Trust Company, FSB




                                                7
